Title: Samuel J. Carr to James Madison, 19 July 1833
From: Carr, Samuel J.
To: Madison, James


                        
                            
                                Most honoured Sir
                            
                            
                                
                                    Washington City
                                
                                July 19th 1833
                            
                        
                        
                        I hope that you will excuse the liberty I now take in addressing you, as it is prompted only by a strong
                            desire, (which is common to all American citizens) to learn the actual state of your health about which we hear frequent
                            and alarming reports.
                        Although you are fast verging towards the natural term of human life, and have begun to experience the
                            encroachments of time; our Country has great reason to be thankful to the Supreme disposer of events for permitting you to
                            enjoy to so late a day the full strength of your energetic mind and faculties. In this Stage of your existence Sir, ’tis
                            impossible for you to be insensible to the very strong degree of solicitude universally felt for your health and
                            preservation and under the common impulses of which this communication is penned. For heaven Sake Sir, let me know by your
                            own autograph reply if possible; the present condition of your health and that of your excellent family With the most
                            durable affection and esteem Sir I have the honor to be your very obedient Servant
                        
                            
                                Samuel J. Carr
                            
                        of So. Car. Member of the Asiatical, Geographical, & Anthropological, Societies of Paris. Late U States Consul for
                            the Empire of Morocco, at Browns Hotel Washington City
                    